Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2020 was filed after the mailing date of the first office action on the merit.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The double patenting rejection has been withdrawn in light of the amendment.

Claims 1-20 are allowed over the prior art of record and in light of applicant’s arguments.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach and suggest the combination steps of receiving a provisioning of one or more rules for processing traffic in a session for communications for a user equipment (UE) based on policy data associated with a subscription or an application of the UE, the policy data indicating a selected group identity of a selected group of users of a private network that share an access control policy for access control to shared network resources of the private network; receiving, from the UE, a message for communications in the session for the UE; populating a header of the message with one or more segment IDs (SIDs) of a segment routing (SR) path associated with the selected group identity of the selected group of users that share the access control policy; and causing the message to be forwarded via the SR path Application No. 17/000,588according to the one or more SIDs for communication to the shared network resources of the private network.
                                                                                                                                                      
10 Amendment in Response to Office Action Mailed February 10, 2022 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454